    Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 1 of 7



           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



BEST MEDICAL                         Civil Action No. 1:19-cv-03409-MLB
INTERNATIONAL, INC.,
                                     JURY TRIAL DEMANDED
                Plaintiff,
          v.

ELEKTA, INC. and ELEKTA
LIMITED,

                Defendants.




               DECLARATION OF TAMARA D. FRAIZER IN

               SUPPORT OF ELEKTA’S MOTION TO STAY

                CASE PENDING INTER PARTES REVIEW
      Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 2 of 7



      I, TAMARA D. FRAIZER, declare as follows:

      1.     I am a partner with the law firm Squire Patton Boggs (US) LLP, and

am counsel of record in this matter for Defendants Elekta, Inc., and Elekta Limited.

I have personal knowledge of the facts stated herein and if called as a witness

could competently testify thereto.

      2.     I submit this declaration in support of Elekta, Inc.’s Motion to Stay

Case Pending Inter Partes Review.

      3.     On October 16, 2018, BMI filed a complaint in the District of

Delaware, Civil Action 1:18-cv-01599, against Varian Medical Systems, Inc. and

Varian Medical Systems International AG (“Varian”), alleging that Varian

infringes U.S. Patent Nos. 6,393,096 (“the ’096 Patent”), 6,038,283 (“the ’283

Patent”), 7,015,490 (“the ’490 Patent”) and 7,266,175 (“the ’175 Patent”) by

making, using, selling, offering to sell, and/or importing Varian LINACS “in

conjunction with” Varian’s radiation therapy treatment planning software.

      4.     Upon the transfer of BMI’s case against Elekta to the Northern

District of Georgia, the parties in both of BMI’s litigations (BMI, Elekta, and

Varian) agreed to continue following the Scheduling Order issued by the Delaware

Court until a new schedule, consistent with this Court’s calendar and this District’s

Local Patent Rules, could be entered. A new Scheduling Order has not yet been

entered.



                                          1
      Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 3 of 7



      5.     As required by the District of Delaware’s Local Patent Rules, BMI

produced copies of the patent files and invention documents in June 2019, and

Elekta produced its core technical documents—including the source code for

Monaco®, the treatment planning software at issue in this case—in July 2019.

      6.     BMI served requests for production of documents in June 2019;

Elekta served document requests and interrogatories in August 2019; and BMI

served interrogatories in October 2019. Subject to their objections, the parties

responded to interrogatories and produced documents. BMI served a few further

requests in January 2020.

      7.     The parties agreed on procedures for ESI discovery, but the parties

have not yet conducted any ESI discovery.

      8.     No depositions have been noticed or taken in this litigation.

      9.     BMI provided initial infringement contentions on August 30, 2019.

Pursuant to Local Patent Rule 4.2, on September 27, 2019, Elekta provided

noninfringement charts. Elekta provided initial invalidity contentions on November

8, 2019.

      10.    On October 18, 2019, Elekta filed four petitions with the Patent Trial

and Appeal Board (PTAB) of the US Patent and Trademark Office (Patent Office),

seeking Inter Partes Review (IPR) of all four asserted patents: IPR2020-00074 on




                                          2
        Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 4 of 7



the ’096 Patent, IPR2020-00070 on the ’283 Patent, IPR2020-00067 on the ’490

Patent, and IPR2020-00073 on the ’175 Patent.

        11.   On October 17 and October 18, 2019, Varian filed or attempted to file

(see ¶¶ 22-23 below) six petitions with the PTAB seeking IPR of all four asserted

patents: IPR2020-00071 and IPR2020-00072 on the ’096 Patent, IPR2020-00075

on the ’283 Patent, IPR2020-00076 on the ’490 Patent, IPR2020-00067 on the

’490 Patent, and IPR2020-00053 and IPR2020-00077 on the ’175 Patent.

        12.   The parties exchanged claim construction briefs as follows: BMI’s

Opening Brief was served on January 10, 2020; Elekta’s Responsive Brief was

served February 14, 2020; BMI’s Reply Brief was served February 25, 2020; and

Elekta’s Sur-reply Brief was served March 13, 2020.

        13.   On April 17, 2020, the PTAB issued its decision regarding institution

of IPR2020-00053 on the ’175 Patent. Attached as Exhibit A is a true and correct

copy of the PTAB’s Decision Denying Institution of Inter Partes Review based on

this petition, including its assessment and construction of the claim term “intensity

map.”

        14.   On April 17, 2020, the PTAB issued its decision regarding institution

of IPR2020-00077 on the ’175 Patent. Attached as Exhibit B is a true and correct

copy of the PTAB’s Decision Denying Institution of Inter Partes Review based on

the petition filed in this proceeding.



                                          3
       Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 5 of 7



      15.    On April 17, 2020, the PTAB issued its decision regarding institution

of IPR2020-00073 on the ’175 Patent. Attached as Exhibit C is a true and correct

copy of the PTAB’s Decision Denying Institution of Inter Partes Review based on

the petition filed in this proceeding.

      16.    On April 24, 2020, the PTAB issued its decision regarding institution

of IPR2020-00076 on the ’490 Patent. Attached as Exhibit D is a true and correct

copy of the PTAB’s Decision Granting Institution of Inter Partes Review based on

the petition filed in this proceeding.

      17.    On April 24, 2020, the PTAB issued its decision regarding institution

of IPR2020-00067 on the ’490 Patent. Attached as Exhibit E is a true and correct

copy of the PTAB’s Decision Denying Institution of Inter Partes Review based on

the petition filed in this proceeding.

      18.    On May 1, 2020, the PTAB issued its decision regarding institution of

IPR2020-00070 on the ’283 Patent. Attached as Exhibit F is a true and correct

copy of the PTAB’s Decision Denying Institution of Inter Partes Review based on

the petition filed in this proceeding, interpreting the claim language narrowly and

consistent with Elekta’s claim construction positions in this proceeding.

      19.    On May 1, 2020, the PTAB issued its decision regarding institution of

IPR2020-00074 on the ’096 Patent. Attached as Exhibit G is a true and correct

copy of the PTAB’s Decision Denying Institution of Inter Partes Review based on



                                         4
       Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 6 of 7



the petition filed in this proceeding, interpreting the claim language narrowly and

consistent with Elekta’s claim construction positions in this proceeding.

       20.    On May 1, 2020, the PTAB issued its decision regarding institution of

IPR2020-00071 on the ’096 Patent. Attached as Exhibit H is a true and correct

copy of the PTAB’s Decision Granting Institution of Inter Partes Review based on

the petition filed in this proceeding.

       21.    On May 1, 2020, the PTAB issued its decision regarding institution of

IPR2020-00072 on the ’096 Patent. Attached as Exhibit I is a true and correct

copy of the PTAB’s Decision Granting Institution of Inter Partes Review based on

the petition filed in this proceeding.

       22.    Varian attempted to file an IPR petition against U.S. Patent No.

6,038,283 on October 18, 2019, but inadvertently filed a duplicate Power of

Attorney instead of its petition brief. Attached as Exhibit J is a true and correct

copy of the IPR petition that it filed (later) in this proceeding, with a motion to

correct its error.

       23.    On May 1, 2020, the PTAB denied Varian’s motion to correct, and

further denied Varian’s IPR petition on those procedural grounds. Attached as

Exhibit K is a true and correct copy of the PTAB’s Decision Denying Motion to

Correct Petition and Denying Institution of Inter Partes Review based on the

petition in this proceeding.



                                           5
       Case 1:19-cv-03409-MLB Document 128-2 Filed 05/29/20 Page 7 of 7



      24.    Separate from its IPR petitions, on December 23, 2019, Varian

requested ex parte reexamination of U.S. Patent No. 6,393,096 for statutory and

obviousness-type double patenting compared to U.S. Patent No. 6,038,283. The

Patent Office granted Varian’s request in an Office communication with a mailing

date of January 29, 2020. Attached as Exhibit L is a true and correct copy of the

Patent Office’s Order Granting Request for Ex Parte Reexamination.

      25.    The ’096 Patent does not claim priority to the earlier filed ’283 Patent,

but substantial portions of their text is identical, and their Asserted Claims include

the same or similar limitations, and use the same or similar language.

      26.    The ’175 Patent incorporates the ’096 Patent by reference in its

entirety and the disclosures in the ’096 Patent were relied upon in various

responses submitted by the patent applicant during prosecution.

      27.    On May 1 and May 26, 2020, counsel for Varian and BMI (including

Northern District of Georgia counsel) met and conferred over the phone regarding

BMI’s request to extend dates and the need to clarify the case schedule, and

Elekta’s request to stay the case pending the IPR proceedings.

      I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.



Dated: May 29, 2020                     By:
                                               Tamara D. Fraizer

                                           6
